PER CURIAM.
This is an appeal from a final decree entered upon an accounting by the appellant Papazian pursuant to the mandate of this court in Armenian Hotel Owners, Inc., v. Kulhanjian, Fla. 1957, 96 So.2d 146; Id., Fla., 96 So.2d 896.
We have carefully examined the Master’s Report upon which the final decree was based and find no error except as to the item of $2,000 expended by Papazian for the lease assignment. Under the circumstances shown by this record, it is our view that, in equity and good conscience, Papazian should have received credit for this expenditure.
Accordingly, the decree should be modified to reflect a credit to Papazian of $2,000 and, as so modified, is affirmed.
It is so ordered.
TERRELL, C. J., and ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.